REVOLVING LINE OF CREDIT AGREEMENT

 

THIS REVOLVING LINE OF CREDIT AGREEMENT (hereinafter "Agreement") is dated May
20, 2008 and effective as of May 20, 2008, by and between Aduddell Industries,
Inc., an Oklahoma corporation, (hereinafter “Borrower”), whose address is 14220
S. Meridian Dr., Oklahoma City, Oklahoma, 73173 and with Tim Aduddell and Ruth
Aduddell, (hereinafter collectively “Lender”), whose address is P.O. Box 66,
Newcastle, Oklahoma, 73065. The Lender and the Borrower are sometimes
collectively referred to herein as the "parties" and individually as a "party."

 

PREAMBLE

 

WHEREAS, the Lender and the Borrower have a longstanding relationship, which is
mutually beneficial to the parties and pursuant to which Borrower provides
certain employment to Tim Aduddell; and

 

WHEREAS, in order to provide additional working capital to Borrower during the
term of the Agreement, the Lender has agreed to make available to the Borrower,
on a revolving basis, a line of credit in an amount of up to One Million U.S.
Dollars (US $1,000,000) (the "Loan"), subject to the terms and conditions set
forth herein, which line of credit will be evidenced by a promissory note in the
form attached hereto as Exhibit A (the "Note"); and

 

WHEREAS, the parties desire to set forth certain terms and conditions relating
to the Loan;

 

NOW, THEREFORE, in consideration of the mutual covenants, promises,
representations and warranties set forth herein, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

All capitalized terms used in this Agreement shall have the following meanings
(such meanings to be equally applicable to both the singular and the plural
forms of the terms defined):

 

"ADVANCES" shall have the meaning set forth in Section 2.01.

 

"AGREEMENT" shall mean this Revolving Line of Credit Agreement, as the same may
be amended or otherwise modified from time to time.

 

"BORROWING BASE" shall mean the total amount as noted in the Note, less any
amounts advanced.

 

Page 1 of 11

 



 

--------------------------------------------------------------------------------

"BUSINESS DAY" shall mean a day other than a Saturday, Sunday or other day on
which commercial banks are authorized or required to close under the laws of the
United States of America.

 

“DEFAULT" shall mean any of the events specified in Section 7.01, without giving
effect to any requirement for the giving of notice, for the lapse of time, or
both, or for the happening of any other condition, event or act.

 

"EVENT OF DEFAULT" shall mean any of the events specified in Section 7.01,
provided that any requirement for the giving of notice, the lapse of time, or
both, or for the happening of any further condition, event or act has occurred
or has been satisfied.

 

"GOVERNMENTAL AUTHORITY" shall mean any government (whether the located within
or outside the United States or any department, agency, division or
instrumentality thereof.

 

"LAW" shall mean any statute, rule, regulation, order, judgment, award or decree
of any Governmental Authority.

 

"MATURITY DATE" shall have the meaning set forth in Section 4.02.

 

"PAYMENT DATE" shall mean (i) the last Business Day of each calendar quarter
during the term hereof and (ii) any date upon which some or all of the
Outstanding Principal Balance of the Loan is due and payable hereunder under
Section 3.02 hereof.

 

"PERSON" shall mean and include an individual, a partnership, a corporation, a
trust, an unincorporated association, a joint venture or any other entity or a
government or any agency or political subdivision thereof.

 

"OUTSTANDING PRINCIPAL BALANCE" shall mean the aggregate amount of all Advances
made by the Lender to the Borrower hereunder, less all repayments thereof.

 

All monetary amounts expressed herein are stated in terms of U.S. Dollars.

 

ARTICLE II

 

THE LOAN

 

Section 2.01.LOAN ADVANCES.

 

(a) The Lender shall make advances to the Borrower (each an "Advance") from time
to time during the term hereof and ending on the Maturity Date (or such earlier
time specified in Section 3.02(a) hereof); in such amounts as may be requested
by the Borrower in accordance with the provisions hereof; provided, however,
that the Outstanding Principal Amount at any time shall not exceed One Million
and No/100 Dollars ($1,000,000.00). The Loan will be evidenced by the Note.

 

Page 2 of 11

 



 

--------------------------------------------------------------------------------

 

(b) All requests for Advances shall be made by the Borrower to the Lender in
writing (in such form as is reasonably satisfactory to the Lender) or by
telephone request (which shall be promptly confirmed in writing) which specifies
the amount of the Advance to be made and the date the proceeds of the Advance
are requested to be made available to the Borrower (a "Loan Request"). No Loan
Request will be made for less than $10,000.

 

(c) A Loan Request received by the Lender on a day that is not a Business Day or
that is received by Lender after 12:00 noon, Oklahoma City, Oklahoma time, on a
Business Day shall be treated as having been received by the Lender on the first
following Business Day. There may not be more than one Advance made on any one
day. The Lender shall not incur liability to the Borrower for treating any such
request as a Loan Request if the Lender believes in good faith that the Person
making the request is an authorized officer of the Borrower.

 

(d) Advances under the Line of Credit shall be made by direct wire transfer of
funds from the Lender to an account designated by Borrower in writing to Lender
or by check if acceptable by Borrower.

 

SECTION 2.02. USE OF PROCEEDS. The Loan shall be applied by the Borrower for
working capital purposes.

 

ARTICLE III

 

INTEREST

 

SECTION 3.01. INTEREST RATE. The Borrower shall pay interest on the Outstanding
Principal Balance at the rate of 7.5% per annum from the date of issuance
thereof to and including the date of repayment.

 

SECTION 3.02. COMPUTATION. Interest on the Advances shall be computed on the
basis of a year deemed to consist of 365 days and paid for the actual number of
days elapsed.

 

ARTICLE IV

 

PAYMENTS

 

SECTION 4.01. INTEREST PAYMENTS. All accrued and unpaid interest on the
Outstanding Principal Balance will be payable, without demand of the Lender, on
each Payment Date, whether or not the Borrower is required to repay any portion
of the Outstanding Principal Balance on such Payment Date.

 

SECTION 4.02. PRINCIPAL PAYMENTS.

 

Page 3 of 11

 



 

--------------------------------------------------------------------------------

(a) The Outstanding Principal Balance shall be due and payable in full, without
demand by the Lender, immediately upon 3:00 p.m. time at Oklahoma City, Oklahoma
on May 20, 2018 (the "Maturity Date").

 

(b) On each Payment Date on which the full Outstanding Principal Balance is not
required to be repaid, that portion, if any, of the Outstanding Principal
Balance that exceeds the Borrowing Base calculated as of such Principal Payment
Date shall be due and payable in full, without demand by the Lender. The
Borrower will provide the Lender with a calculation of the Borrowing Base (in a
form satisfactory to the Lender) no less than 10 Business Days prior to each
such Principal Payment Date. Unless the Lender objects, in writing, to the
Borrower's calculation of the Borrowing Base (which objection, if any, must be
delivered to the Borrower not less than three Business Days prior to the
relevant Principal Payment Date), the Borrower's calculation of the Borrowing
Base shall be deemed to be agreed to by the Lender. If the Lender objects to the
Borrower's calculation of the Borrowing Base, it shall notify the Borrower
thereof and the parties agree to negotiate the dispute in good faith. No
additional Advances shall be made by Lender hereunder until the parties resolve
any such dispute by arbitration as provided in Section 7.06(b) hereof.

 

SECTION 4.03. MANNER OF PAYMENTS. All payments of principal and interest on the
Loan to be made by the Borrower shall be by direct wire transfer of immediately
available funds to such accounts as shall be designated by the Lender from time
to time or by check if acceptable to Lender. All such payments shall be
denominated in U.S. dollars and shall be made on or before the date when due,
without deduction, setoff or counterclaim by the Borrower.

 

SECTION 4.04. DUE DATES NOT ON BUSINESS DAYS. If payment required hereunder
becomes due on a date that is not a Business Day, then such due date shall be
deemed to be the next following Business Day.

 

SECTION 4.05. RIGHT TO PREPAY. The Borrower shall have the right, in its sole
discretion, to prepay, in whole or in part, the Outstanding Principal Balance at
any time, without any penalty.

 

ARTICLE V

 

COVENANTS

 

SECTION 5.01. AFFIRMATIVE COVENANTS. During the term of this Agreement, the
Borrower covenants and agrees:

 

(a) CORPORATE EXISTENCE AND AUTHORIZATIONS. The Borrower shall maintain in good
standing its corporate existence and its right to transact business in those
jurisdictions in which it is now or hereafter doing a material amount of
business, and the Borrower shall maintain all material licenses, permits and
registrations necessary for the conduct of its operations.

 

Page 4 of 11

 



 

--------------------------------------------------------------------------------

 

(b) COMPLIANCE WITH LAWS. The Borrower shall comply with all material Laws
applicable to its business operations.

 

(c) PAYMENT OF OBLIGATIONS. The Borrower shall promptly pay and discharge or
cause to be paid and discharged, as and when due (or as amended or extended by
the lender or creditor), any and all of its lawful debts and other obligations,
including all lawful taxes, rates, levies and assessments and all claims for
labor, materials or supplies; provided, however, that nothing herein contained
shall be construed as prohibiting the Borrower from diligently contesting in
good faith by appropriate proceedings the validity of any such debt or other
obligation, provided Borrower has established adequate reserves for such debt or
obligation on its books and records.

 

SECTION 7.02. NEGATIVE COVENANTS. During the term of this Agreement, the
Borrower covenants and agrees, that without the prior written consent of the
Lender:

 

(a) DIVIDENDS. The Borrower shall not declare or pay dividends or other
distributions to its existing shareholders or other equity owners, unless
approved by Lender.

 

(b) USE OF PROCEEDS. The Borrower will not use the proceeds of the Loan to be
used for any purpose other than that stated herein.

 

(c) CONFLICTING AGREEMENTS. The Borrower will not enter into any agreement, any
term or condition of which would, if complied with by Borrower, result in an
Event of Default.

 

ARTICLE VI

 

DEFAULT

 

SECTION 6.01. EVENTS OF DEFAULT. Any one or more of the following shall
constitute an Event of Default under this Agreement, unless waived by the
Lender:

 

(a) PAYMENT. Failure to pay principal or interest when due and payable under the
Note, or failure to pay any other indebtedness of the Borrower which continues
beyond any applicable grace period.

 

(b) BREACH OF COVENANTS. The material breach of any covenant in Article VI
unless expressly waived, in writing, by the Lender, which breach is not cured
within 30 Business Days.

 

(c) ACCELERATION OF OTHER INDEBTEDNESS. Any obligation of the Borrower for the
payment of borrowed money becomes or is declared to be due and payable or
required to be prepaid (other than by a regularly scheduled prepayment) prior to
the expressed maturity thereof and the Borrower has not cured the default giving
rise to such an acceleration within 30 Business Days.

 

Page 5 of 11

 



 

--------------------------------------------------------------------------------

 

(d) JUDGMENTS; ATTACHMENT; ETC. Any one or more judgments or orders against the
Borrower or any attachment or other levy against the property of the Borrower
with respect to a claim or claims, involving in the aggregate liabilities (not
paid or fully covered by insurance, less the amount of reasonable deductibles)
in excess of $500,000, remains unpaid, unstayed on appeal, undischarged,
unbonded or undismissed for a period of 60 Business Days.

 

SECTION 6.02. RIGHTS AND REMEDIES IN THE EVENT OF DEFAULT.

 

(a) Upon any Event of Default, and at any time thereafter, the Lender may
declare in writing to the Borrower all or any part of the Outstanding Principal
Balance and accrued interest thereon immediately due and payable, and upon such
declaration the then Outstanding Principal Balance and such accrued interest
shall automatically become immediately due and payable.

 

(b) Set-off against all amounts owed by the Borrower to the Lender under this
Agreement and the Note, any and all payments which may be due from Lender to
Borrower under the Services Agreement.

 

(c) Any funds received by the Lender with respect to the Loan shall be applied
as follows: (i) first, to the payment of the reasonable and necessary expenses
incurred by Lender in connection with the collection of amounts due hereunder;
(ii) second, to the payment of interest accrued and unpaid on the Loan; and
(iii) third, to the payment of Outstanding Principal Balance. Any remaining
amounts shall be paid to the Borrower.

 

(d) At the option of the Lender, the Borrower shall pay interest on (i) all
amounts overdue by more than five Business Days and (ii) all amounts due by the
Borrower, whether mature or not, after the occurrence of an Event of Default
(until such time as the Event of Default may be cured), at a rate equal to the
greater of (a) 7.50% per annum or (b) the prime interest rate plus 2.0%
prevailing in the United States as of the date of the Event of Default, as
published in the WALL STREET JOURNAL.

 

SECTION 6.03. REMEDIES NOT EXCLUSIVE. The Lender shall be entitled to enforce
payment and performance of all obligations of the Borrower hereunder or under
the Note and to exercise all rights and powers hereunder or under the Note, or
under any Law and the pursuit of any remedy available to the Lender against the
Borrower shall not prejudice or in any manner affect the Lender's right to
realize upon or enforce any other remedy or security now or hereafter available
to it in such order and in such manner as the Lender may determine in its sole
discretion. No such right or remedy shall be exclusive, but each shall be
cumulative and shall be in addition to every other remedy provided herein or in
any other agreement or by Law and each such remedy may be exercised concurrently
or independently. Nothing in this Agreement shall be construed as prohibiting
the Lender from seeking a deficiency judgment against the Borrower.

 

ARTICLE VII

 

Page 6 of 11

 



 

--------------------------------------------------------------------------------

 

MISCELLANEOUS

 

SECTION 7.01. NOTICES. All notices or other communications to be given hereunder
shall be given in writing and delivered by (a) certified mail, return receipt
requested, (b) personal delivery, (c) facsimile or (d) express carrier addressed
as follows:

 

If to the Lender:

Tim Aduddell and Ruth Aduddell.

 

P.O. Box 66

Newcastle, Oklahoma 73065

 

If to the Borrower:

Aduddell Industries, Inc.

 

Attention: Mr. Tim Aduddell, CEO

 

14220 S. Meridian

 

Oklahoma City, Oklahoma 73173

 

or to such other address furnished by any party to the other in writing at any
time and from time to time for such notice purposes. Any notice served by either
party on the other shall be deemed effective upon receipt of return receipt if
sent by certified mail, return receipt requested, when received, if delivered
personally, upon machine confirmation if sent by facsimile, or upon confirmation
of delivery by an express carrier.

 

SECTION 7.02. AMENDMENTS AND WAIVERS. No amendment, modification or waiver of
any provision of this Agreement or the Note shall be effective unless the same
shall be in writing and signed by the Borrower and the Lender; provided,
however, that any such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.

 

SECTION 7.03. SUCCESSORS AND ASSIGNS. Neither the Borrower nor the Lender may
assign, delegate or transfer any of its rights or obligations under this
Agreement or the Note without the prior written consent of the other.

 

SECTION 7.04. SEVERABILITY. If any provision of this Agreement is held invalid
or unenforceable, or which is prohibited under Law for any reason, the
invalidity shall not affect the validity of the remaining provisions of this
Agreement, and the parties shall substitute for the invalid provision a valid
provision which most closely approximates the intent and economic effect of the
invalid provision.

 

SECTION 7.05. COUNTERPARTS. This Agreement may be executed by the parties hereto
on any number of separate counterparts, and all such counterparts taken together
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one
counterpart signed by the party to be charged.

 

SECTION 7.06. GOVERNING LAW; ARBITRATION; NO THIRD-PARTY RIGHTS.

 

Page 7 of 11

 



 

--------------------------------------------------------------------------------

(a) This Agreement and the rights and obligations of the parties hereunder shall
be governed by and construed and interpreted in accordance with the laws of the
State of Oklahoma, without regard to any choice or conflict of laws rules.

 

(b) The parties to this Agreement shall act in good faith to resolve any dispute
or other controversy arising under this Agreement. Absent agreement resolving a
dispute within 20 days after written notice of the dispute has been delivered
from one party to the other, any party shall have the right to seek to settle
the matter by arbitration to the exclusion of any other form of dispute
resolution. Any arbitration shall be conducted according to the applicable rules
of the American Arbitration Association and shall take place in Oklahoma City,
Oklahoma. Such arbitration shall be heard by a single arbitrator, who shall be
jointly designated by the Lender and the Borrower if the parties are unable to
agree within ten (10) days after the dispute is submitted to arbitration, by the
American Arbitration Association. The decision of the arbitrator shall be final
and binding upon the parties hereto. The each party in any arbitration
proceeding shall pay its own costs in connection therewith, including attorneys'
fees.

 

(c) This Agreement is solely for the benefit of the parties hereto and their
respective successors and assigns, and no other Person shall have anyright,
benefit, priority or interest under, or because of the existence of, this
Agreement.

 

SECTION 7.07. HEADINGS. The section headings are for convenience only and shall
not affect the interpretation or construction of this Agreement or the Note.
Unless the context clearly indicates, words used in the singular include the
plural, words in the plural include the singular and the word "including" means
"including but not limited to."

 

SECTION 7.08. THE LENDER'S SOLE DISCRETION. Any provision in any of this
Agreement or the Note which requires the Lender's approval or consent shall be
interpreted to mean at the Lender's sole discretion unless otherwise specified.

 

SECTION 7.09. CONFLICT OF TERMS. In the event of any material conflict between
the terms of this Agreement and the Note, the terms of this Agreement shall
control.

 

SECTION 7.10. OTHER JURISDICTIONS. The Borrower agrees that the Lender shall
have the right to proceed against the Borrower or its property in a court in any
location to enable the Lender to enforce a judgment or other court order entered
in favor of the Lender. The Borrower waives any objection that it may have to
the location of the court in which the Lender have commenced a proceeding
described in this Section 7.10.

 

SECTION 7.11. WAIVER. The failure of either party at any time to require
performance by the other party of any provision of this Agreement shall not
affect in any way the full right to require the performance at any subsequent
time. The waiver by either party of a breach of any provision of this Agreement
shall not be taken or held to be a waiver of the provision itself. Any course of
performance shall not be deemed to amend or limit any provision of this
Agreement.

 

Page 8 of 11

 



 

--------------------------------------------------------------------------------

SECTION 7.12. SECTION REFERENCES. References to "Sections," "subsections" and
"Exhibits" shall be to Sections, subsections, Exhibits and Schedules,
respectively, of this Agreement unless otherwise specifically provided.

 

SECTION 7.13. RELATIONSHIP OF PARTIES. Nothing contained in this Agreement shall
be deemed or construed by the parties, or by any third party, to create the
relationship of partnership or joint venture between the parties hereto, it
being understood and agreed that no provision contained herein shall be deemed
to create any relationship between the parties hereto other than the
relationship of borrower and lender.

 

SECTION 7.14. ENTIRE AGREEMENT. This Agreement and the Note set forth all of the
promises, agreements, conditions and understandings between the parties
respecting the subject matter hereof and supersedes all negotiations,
conversations, discussions, correspondence, memorandums and agreements between
the parties concerning the subject matter.

 

SECTION 7.15. TIME OF THE ESSENCE. Time is of the essence with respect to this
Agreement

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

LENDER

 

/s/ Tim Aduddell

/s/ Ruth Aduddell

Tim Aduddell

Ruth Aduddell

 

 

BORROWER

 

Aduddell Industries, an Oklahoma corporation

 

/s/ Tim Aduddell

By Tim Aduddell, President and Chief Executive Officer

 

 

Page 9 of 11

 



 

--------------------------------------------------------------------------------



EXHIBIT A

 

PROMISSORY NOTE

 

$1,000,000.00

Oklahoma City, Oklahoma

May 20, 2008

 

For value received, the undersigned, Aduddell Industries, Inc., an Oklahoma
corporation (herein, the "Maker") hereby promises to pay to the order of Tim
Aduddell and Ruth Aduddell of Newcastle, Oklahoma (hereinafter, collectively,
the "Holder"), at any place designated at any time by the Holder, in lawful
money of the United States of America and in immediately available funds, the
principal sum of ONE MILLION AND 00/100 DOLLARS ($1,000,000.00) or, if less,
then the unpaid principal amount of all Advances (as defined in that certain
Revolving Line of Credit Agreement, dated May 20, 2008, between the Maker and
the Holder (the "Loan Agreement")) made by the Holder pursuant to the Agreement.
(the "Principal Balance") on or before May 20, 2018.

 

This Note is issued pursuant to the Loan Agreement. All capitalized terms used
and not otherwise defined shall have the meanings given them in the Loan
Agreement.

 

The Maker promises to pay the Principal Balance as set forth in the Loan
Agreement. The Maker further promises to pay interest from the date hereof on
the outstanding Principal Balance at the rate set forth in the Loan Agreement.

 

Interest shall be computed and payable as provided in the Loan Agreement.

 

Upon any Event of Default, the Holder may, without notice or demand, declare the
then outstanding Principal Balance and all outstanding interest immediately due
and payable and shall then have in any jurisdiction where enforcement hereof is
sought, in addition to any other rights or remedies, the rights and remedies set
forth in the Loan Agreement.

 

If this Note is not paid as provided herein and in the Loan Agreement and is
referred to an attorney for collection, the Maker promises to pay the reasonable
fees and expenses of such attorney in addition to the full amount due hereon,
whether or not litigation is commenced.

 

Demand for payment, protest, notice of dishonor and all other notices and
demands under this Note and any and all lack of diligence in the enforcement of
this Note are hereby waived by the Maker, and the same hereby assents to each
and every extension or postponement of the time of payment, at or after demand,
or other indulgence, and hereby waive any and all notice thereof.

 

No amendment, modification or waiver of any provision of this Note, nor consent
to any departure by the Maker here from, shall be effective unless the same
shall be in a writing

 

Page 10 of 11

 



 

--------------------------------------------------------------------------------

signed by an authorized officer of the Holder, and then only in the specific
instance and for the purpose for which given. No failure to exercise, and no
delay in exercising, any right under the Loan Agreement or this Note shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right under the Loan Agreement or this Note preclude any other or further
exercise thereof or the exercise of any other right. Each and every right
granted hereunder or by law or in equity shall be deemed cumulative, and such
remedies may be exercised from time to time concurrently or consecutively.

 

All notices required to be given or which may be given in connection with this
Note shall be given in the manner required for notices under the Loan Agreement.

 

Any term of this Note that does not comply with applicable law will not be
effective if that law does not expressly or impliedly permit variations by
agreement. If any part of this Note cannot be enforced according to its terms,
that fact will not affect the balance of this Note.

 

Neither this Note nor the Maker's or Holder's rights and obligations under this
Note are assignable or delegable without the prior written consent of the other
as set forth in the Loan Agreement. This Note will be governed by the laws of
the United States and the State of Oklahoma, including the Uniform Commercial
Code. The terms of any agreement securing the payment of this Note may also be
governed by the law of the state where the property is located.

 

IN WITNESS WHEREOF, the Maker has executed and delivered this Note effective as
of the date first set forth above.

 

MAKER

 

 

__________________________________

 

Aduddell Industries, Inc.

 

By: Tim Aduddell, President and CEO

 

 

Page 11 of 11

 



 

 